Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Issues have been raised and the case has been withdrawn from allowance, and reopened for prosecution.

Claims 1-8, 10-14, 16-23, and 31-37 are pending.  
Claims 1-8, 10-14, 16-23, and 31-37 are examined on the merits.

OBJECTION TO SPECIFICATION

The disclosure is objected to because of the following reason: although original filed claim recites “a method of treating or reducing a complication of a viral or bacterial infection, the method comprising administering to the subject a composition comprising eicosapentaenoic acid (EPA) and an antioxidant”, the specification does not have support for the claim limitation of “a method of treating or reducing a complication of a viral or bacterial infection” using the claimed composition.
Appropriate correction is required.

CONTINUATION PRIORITY
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:
Application 17/091,807 is a CON of 16/210,853, 12/05/2018 now Patent No.10,828,339. 16/210,853 is a CON of 15/155,920, 05/16,2016 now Patent No.10,183,044.15/155,920 has PRO to 62/203, 708 8/11/2015, 62/201,891 8/06/2015 and 62/162,361, 05/15/2015
Instant application 17/091,807 (USPUB 2021/0052666) 
Claim 1 is drawn to a method of treating or reducing a complication of a viral or bacterial infection, the method comprising administering to the subject a composition comprising eicosapentaenoic acid (EPA) and an antioxidant that slows or retards the oxidation and/or decay of the effectiveness of EPA, wherein the composition does not contain parsley, and wherein the complication comprises at least one selected from the group consisting of a blood clot or thrombosis that forms in the vascular system, a deep vein thrombosis, and fibrin formation in the vascular system, the method further comprising administering an antiplatelet agent.
Parent 16/210,853 (USPUBUS 2019/0105356) now US Patent 10,828,339
Claim 1 is drawn to a method of preventing deep vein thrombosis (DVT) in a subject in need thereof, the method comprising administering to the subject a composition comprising (a) a fatty acid component consisting essentially of Omega-3 fatty acids, which comprises eicosapentaenoic acid (EPA) and (b) an antioxidant, wherein the subject is administered 240 mg to 1000 mg of EPA per day and 1 mg to 200 mg of the antioxidant per day.
Grandparent 15/155,920 now US Patent 10,183,044
A composition for inhibiting thrombosis, the composition comprising: (a) 5 to 25% by weight of eicosapentaenoic acid (EPA); (b) 15 to 55% by weight of Salicin and/or aspirin; and (c) 0.2 to 5% by weight of Vitamin E, wherein the composition is a tablet, capsule, food, powder, gummy, quick melt tablet or injectable.
Applications 15/155,920 and 16/210,853 do not have support for the claim limitation “method of treating or reducing a complication of a viral or bacterial infection”.  The two mentioned applications do not have support for the subject population used in application 17/091,807.  There is no support that suggest that applicant envisioned treating or reducing a complication of viral or bacterial infection in subjects with blots, thrombosis or deep vein thrombosis or fibrin formation in the vascular system. 
The only passage in these parent applications regarding bacteria and viruses is as follows:
“Vitamin E is useful in keeping the immune system strong against viruses and bacteria”. (see page 7 first paragraph of specification).
“[W]hile the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc).
Since there is no support for the subject population used in the method of application 17/091,807 and despite the case being -filed as a continuation, the current application claims are not entitled to the benefit of an earlier filing date. Thus, there are omitted 103(a) rejections over USPUB 2021005266 and/or 20160331788 and similarly alleged omitted NSDP over Patent No.10,828,339 and Patent No.10,183,044.

DOUBLE PATENTING REJECTION
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 8, 11, 14, 16, 31, 32, and 34 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10183044 B2 in view of Goeijenbier et al (Goeijenbier et al, Review: Viral infections and mechanisms of thrombosis and bleeding. Medical Virology Volume 84, Issue 10, pages 1680-1696, 2012).
	         U.S. Patent No. 10183044 B2 teaches a method of treating or preventing venous thrombosis (thus the claimed complication) in a subject in need thereof, the method comprising administering to the subject a composition of claim 1 (see claim 15), and claim 1 recites “A composition for inhibiting thrombosis, the composition comprising: (a) 5 to 25% by weight of eicosapantaenoic acid (EPA)(thus Omega-3 fatty acid, thus claim 32 is  met; (b) 15 to 55% by weight of Salicin (thus claim 16 is met) and/or aspirin (thus an antiplatelet agent, thus claim 22 is met); and (c) 0.2 to 5% by weight of Vitamin E (thus an antioxidant, thus claims 8, 14 and 34 are met), wherein the composition is a tablet, capsule, food, powder, gummy, quick melt tablet or injectable” (thus does not contain parsley). 
          U.S. Patent No. 10183044 B2 does not teach a bacterial or viral infection.
            Goeijenbier et al teach Viral Infections and Mechanisms of Thrombosis and Bleeding (see Title). Viral infections are associated with coagulation disorders. All aspects of the coagulation cascade, primary hemostasis, coagulation, and fibrinolysis, can be affected. As a consequence, thrombosis and disseminated intravascular coagulation, hemorrhage, or both, may occur (see Abstract). Goeijenbier et al teach the clinical picture of the vascular complications of viral infections consists of thrombosis and/or hemorrhage. Table I shows an overview of the clinical pathology and laboratory abnormalities seen in altered hemostasis due to viral infections. Common viruses known to cause alterations in hemostasis are discussed. The main focus is on respiratory viruses, HIV, herpes viruses, and hemorrhagic fever viruses. Respiratory tract infections increase the risk of deep venous thrombosis and possibly pulmonary embolism too (page 1682, 2nd column, 2nd paragraph).
           It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the methods of treating or preventing DVT to patients in U.S. Patent No. 10183044 B2 who are suffering from or have recently suffered from viral infection according to the teachings of Goeijenbier et al, as this patient population was known to be at particular risk of coagulation disorders including DVT (thus claims 1, 2, 8, 11, 14, 16, 31, 32, and 34 are met), and thus likely to benefit from known treatments therefor.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1, 2, 4, 8, 11, and 14 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, and 20-25, of U.S. Patent No. 10828339 B2 in view of Goeijenbier et al (Goeijenbier et al, Review: Viral infections and mechanisms of thrombosis and bleeding. Medical Virology Volume 84, Issue 10, pages 1680-1696, 2012).. 
	          U.S. Patent No. 10828339 B2 teaches a method of treating deep vein thrombosis (DVT) (thus the claimed complication, thus claim 4 is met) in a subject in need thereof, the method comprising administering to the subject a composition comprising eicosapentaenoic acid (EPA) and Vitamin E (thus the antioxidant, thus claim 8 is met), wherein the subject is administered 1 gram to 2 grams of EPA per day; and administering aspirin (thus the claimed antiplatelet) to the subject (thus doesn’t contain parsley) (see claim 25).
          U.S. Patent No. 10828339 B2 does not teach a bacterial or viral infection.
            Goeijenbier et al teach Viral Infections and Mechanisms of Thrombosis and Bleeding (see Title). Viral infections are associated with coagulation disorders. All aspects of the coagulation cascade, primary hemostasis, coagulation, and fibrinolysis, can be affected. As a consequence, thrombosis and disseminated intravascular coagulation, hemorrhage, or both, may occur (see Abstract). Goeijenbier et al teach the clinical picture of the vascular complications of viral infections consists of thrombosis and/or hemorrhage. Table I shows an overview of the clinical pathology and laboratory abnormalities seen in altered hemostasis due to viral infections. Common viruses known to cause alterations in hemostasis are discussed. The main focus is on respiratory viruses, HIV, herpes viruses, and hemorrhagic fever viruses. Respiratory tract infections increase the risk of deep venous thrombosis and possibly pulmonary embolism too (page 1682, 2nd column, 2nd paragraph).
           It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the methods of treating or preventing DVT to patients in U.S. Patent No. 10183044 B2 who are suffering from or have recently suffered from viral infection according to the teachings of Goeijenbier et al, as this patient population was known to be at particular risk of coagulation disorders including DVT (thus claims 1, 2, 4, 8, 11, and 14 are met), and thus likely to benefit from known treatments therefor.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claim Objections
Claims 32-34 are newly objected to because of the following informalities:  
Claim 32 recites “The method of claim 31, wherein the composition comprises (a) a fatty acid component consisting essentially of Omega-3 fatty acids, which comprises the eicosapentaenoic acid (EPA) and (b) the antioxidant”. However, claim 31 recites “one or more antioxidants” at line 5. Applicant might consider whether claim 31 would more suitably refer to “an antioxidant” in line 5 (instead of ‘one or more antioxidants’), in order to more closely agree with the subsequent references to ‘the antioxidant’ in claims 31 and 32.
All other cited claims depend directly or indirectly from objected claims and are, therefore, also, objected for the reasons set forth above.



Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10, 22, and 31 are newly rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 31 recite “the subject” at line 2, and there is insufficient antecedent basis for that recitation. 
Claim 2 recites “optionally an antiplatelet agent” at line 9. However, claim 2 is dependent upon claim 1, and the amended claim 1 recites “the method further comprising administering an antiplatelet agent”. Therefore, therefore it is confusing to recites “optionally an antiplatelet agent”. For the same reason, claim 22 is rejected.
Claim 6 recites “The method of claim 1, wherein the complication further comprises cognitive brain function”. Although the intended meaning of claim 6 is readily clear, as currently phrased, ‘cognitive brain function’ would not seem to be a complication. Applicant may consider whether it would be beneficial to propose alternative wording from the specification.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.

Claim Rejections –35 USC § 112, 4th

	
	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 22 is/are rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
Claim 2 recites “optionally an antiplatelet agent” at line 9. However, claim 2 is dependent upon claim 1, and the amended claim 1 recites “the method further comprising administering an antiplatelet agent”. Therefore, claim 2 does not further limit claim 1.
For the same reason, claim 22 does not further limit claim 18.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8, 10-14, 16-23, and 31-37 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Bonutti et al (US 10183044 B2) in view of Goeijenbier et al (Goeijenbier et al, Review: Viral infections and mechanisms of thrombosis and bleeding. Medical Virology Volume 84, Issue 10, pages 1680-1696, 2012).	            
	            Bonutti et al teach a method of treating or preventing venous thrombosis in a subject in need thereof, the method comprising administering to the subject a composition of claim 1 (see claim 15), and claim 1 recites “A composition for inhibiting thrombosis, the composition comprising: (a) 5 to 25% by weight of eicosapantaenoic acid (EPA)(thus Omega-3 fatty acid, thus claims 32, 36 are met; (b) 15 to 55% by weight of Salicin (thus claim 16 is met)and/or aspirin (thus an antiplatelet agent, thus claim 22 is met); and (c) 0.2 to 5% by weight of Vitamin E (thus an antioxidant, thus claims 8, 14, 21, 34,and 37 are met), wherein the composition is a tablet, capsule, food, powder, gummy, quick melt tablet or injectable” (thus does not contain parsley). 
             Bonutti et al teach as used here, the terms “blood clot,” “thrombus,” “thrombotic event,” and/or “thrombosis” are defined as platelets and/or fibrin (thus claim in blood adhering to form a mass that can reduce blood flow through a vessel. An “embolus” or “embolism” is at least a portion of a thrombus moving from an initial location to a position through the bloodstream. As used herein, the terms “artery” (thus claim 12 is met), “arteries”, “arterial system”, or “arterial side” refers to a vessel or vessels that carry blood high in oxygen content away from the heart to the farthest reaches of the body (col 2, lines 4-13).
             Bonutti et al teach in one embodiment, the treatment includes an anti-platelet agent such as aspirin or willow bark in doses of 81 mg a day up to 325 mg twice a day combined with an EFA (e.g. fish oil) (thus claims 7, 13 are met) in doses of as little as 250 mg a day to up as much as 3 grams or more per day (col 5, lines 23-28) (thus 240-1000 mg, thus claim 35 is met).
             Bonutti et al teach in a combination dosage, a buffered aspirin or willow bark (e.g. 81-325 mg) is combined with an EFA (e.g. 240 mg/1,000 mg fish oil) and Vitamin E (e.g. 15-40 mg) (thus 1-200 mg, thus claim 35 is met) to affect both platelet function and intrinsic pathways without requiring blood monitoring or a prescription in a cost effective manner. In addition to affecting platelet function and intrinsic pathways, the treatment described herein provides an anti-inflammatory effect as well as other beneficial effects such as brain function and reducing cardiovascular disease for general health, and heart health perfusion flow through small vessels, cognitive brain function. (col 6, lines 9-19) (thus claim 6 is met). 
            Bonutti et al teach Coumarin is a natural product, similar to Coumadin that could be used to also affect internal clotting cascade. In some embodiments, Coumarin is provided in the formulations described herein. Some Coumarin derivatives include, but are not limited to, Alfalfa, Angelica root, Aniseed, Arnica, Artemesia,etc. (col 7, lines 35-40) (thus claims 10, 17, 18, and 23 are met).
            Bonutti et al teach the overall treatment time for prophylaxis of deep vein thrombosis depends on the reason for treatment (col 10, lines 29-30) (thus claims 4 and 33 are met). 
            Bonutti et al do not teach a bacterial or viral infection.
            Goeijenbier et al teach Viral Infections and Mechanisms of Thrombosis and Bleeding (see Title). Viral infections are associated with coagulation disorders. All aspects of the coagulation cascade, primary hemostasis, coagulation, and fibrinolysis, can be affected. As a consequence, thrombosis and disseminated intravascular coagulation, hemorrhage, or both, may occur (see Abstract). Goeijenbier et al teach the clinical picture of the vascular complications of viral infections consists of thrombosis and/or hemorrhage. Table I shows an overview of the clinical pathology and laboratory abnormalities seen in altered hemostasis due to viral infections. Common viruses known to cause alterations in hemostasis are discussed. The main focus is on respiratory viruses, HIV, herpes viruses, and hemorrhagic fever viruses. Respiratory tract infections increase the risk of deep venous thrombosis and possibly pulmonary embolism too (page 1682, 2nd column, 2nd paragraph).
           It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the methods of treating or preventing DVT to patients in Bonutti et al who are suffering from or have recently suffered from viral infection according to the teachings of Goeijenbier et al, as this patient population was known to be at particular risk of coagulation disorders including DVT (thus claims 1, 11, 19, 31, and 35 are met), and thus likely to benefit from known treatments therefor.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655